on appellant’s motion for rehearing.
BEAUCHAMP, Judge.
In his motion for rehearing appellant first discusses the opinion of this court dealing with his Bills of Exception Numbers 3 and 4. He says his objections did not go to the fact of appellant’s release from such hospital, but to the language in the “purported” order of release containing the statement “* * * *27discharged without psychosis” and to the further fact that the witness was permitted to testify that “The staff of psychiatrists passed on his sanity.” We have analyzed these bills thoroughly and cannot give to the objection the effect contended for in the motion. We must consider the bills as we find them in the record. The objection was to the evidence produced by the witness who was in charge of the public records. The objection singled out no part of the record, but was to its admission solely on the ground that the witness was not in the hospital at the time the record was made, had no personal knowledge of the things contained therein, and that such evidence is, therefore, hearsay.
Dr. Grice, at page 36 of the statement of facts, gave the same testimony without objection. Under a well established rule, the admission of the evidence was not error requiring a reversal of the case. The questions raised by Bills No. 3 and 4 were properly discussed in the original opinion.
The most serious complaint made by appellant, in his motion for rehearing, is lodged against the court’s holding on his Bill of Exception No. 7. This is raised also by the concluding paragraph of appellant’s objections and exceptions to the court’s charge. He contends that the charge did not instruct the jury that the burden was upon the state to show the sanity of the accused at the time of the trial. The opinion disposed of this by saying: “The careful trial court placed the burden of proof upon the State to show beyond a reasonable doubt not only that appellant was sane at the time of the alleged offense, but also at the time of the trial.” It is asserted, with emphasis, again and again that the charge does not so state; that it only charges the jury on the burden of proof beyond a reasonable doubt as to his sanity at the time of the commission of the offense, and not at the time of the trial.
This contention has required our most careful consideration and it is our conclusion that the above quoted statement from the original opinion was justified. In determining the effect of the charge, we look always to the entire instrument. We notice, from paragraph five of the court’s charge, that he charged specifically the law in the case before him that the burden was upon the state. He further told them that “No act done in the state of insanity can be punished as an offense.” He told them that the judgment of the county court of Tarrant County, read in evidence, “* * * conclusively establishes that the defendant was insane at the times covered by that judgment, but the judgment is not conclusive as to his subsequent condition of *28mind.” He then tells them that where insanity has been once shown to exist by a judgment of court, “it is presumed to continue” ; that the burden was upon the state to show sanity at the time of the homicide. He then submits specific issues for the jury to find and answer before they return their verdict in the case. One was as to the sanity at the time of the commission of the offense, and the other at the time of trial. The. jury found him sane at both specified times. As regards these two issues, he told them that these were questions of fact “* * * controlled, so far as the law is concerned, by the instructions given you in this charge.” Recalling then that the charge specifically instructs them as to the burden on the state to show beyond a reasonable doubt the facts constituting the offense, we think that this charge relates to and sufficiently presents both of the foregoing questions to the jury, with an understanding that it was the burden of the state to show sanity at each time. It is true that he added to this additional instruction on the proof required to show he was sane at the time of the homicide. It would have been more forceful, probably, and it is certainly recommended that in such cases he give the same or similar instructions as to the burden of proof at the time of the trial, but we do not hold it to be necessary. It would only have prevented a question of law being raised on the charge, on appeal.
We are mindful, too, that there is a distinguishment to be made between the force and effect of the issue of insanity at the time of the commission of the offense and at the time of trial. If one is insane at the time of the commission of the offense he should not be prosecuted. The finding on that relieves the accused from further prosecution for all time. It becomes an important issue in the case. An issue of insanity raised only for the time of trial is a matter of procedure. It will only have the effect of postponing the trial until such time as the accused is in a mental condition which would enable him to confer with his attorney, to understand the procedure in which he is involved, and to rationally express himself as a witness in his own defense, if he chooses to do so, and to otherwise exercise judgment either independently or in co-operation with his counsel in all matters relating to his trial. It cannot be given that importance which the issue of insanity has as related to the time of the commission of the offense. It is difficult to deal with this distinguishment and the trial court should not do so if it may be avoided. Always this may be done by giving a specific charge, in like or similar manner, in both instances. Appellant made no contention at the time of the trial that he could not assist his attorney in the trial. The present appeal does not emphasize *29such a plea. The issue is raised incidentally. It would likely have attracted more attention under different procedure. If the party on trial is defeated in his rights to show insanity at the time of the homicide there is no cure for this in the future. As to the issue at time of trial it is different.
We think the court’s general charge on the subject of burden of proof will apply to the special issua No. 2, the same as to any other issue of fact in the case, and that the statement in the original opinion complained of is warranted by the record. See Young v. State, 120 Texas Crim. Rep. 489, 46 S. W. 2d 991, opinion by Judge Hawkins on state’s motion for rehearing.
Appellant’s motion for rehearing is overruled.